DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 5/25/2021 have been considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered.
Claims amended: 1, 7, 10, 12, 13, 20
Claims cancelled: 2, 3 
Claims added: none 
Claims currently pending: 1, 4-21
Response to Arguments
Applicant argues that the previously applied reference of Patwa does not teach the "one-to-one mapping for one of the first set of users and the advertising campaign". However, this argument is moot in view of the new grounds of rejection involving Fish presented herein which were necessitated by Applicant's amendments to the claims that added the one-to-one mapping.
Applicant lists newly amended claim limitations and argues that Patwa doesn't teach "deducting credits responsive to sending the communication". However, the claim language indicates that the credits are deducted upon a "personalized code" being "used" which is when a user follows a URL. A user using a URL requires the user to respond to the presentation of the URL by entering the URL in a browser which is highly analogous to a clicking of a URL in a link as taught by the "clicks' of Patwa. Therefore, the 
Applicant's further arguments with respect to the prior art rejections under 35 U.S.C. § 102/103 found in the previous office action are moot in view of the removal of the prior art rejection in response to Applicant's amendments to the claims.
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kikuchi (Pub. #: US 2006/0095422 A1) teaches a that determines that a user has accessed a web page previously using attributes in the URL/cookies.
Claim Rejections - 35 USC § 101
           35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-14, 16-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 1 and 4-9 are directed towards a method. Claims 10-19 are directed towards a system. Claims 20 and 21 are directed towards a manufacture (computer-readable medium). Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101.
Step 2A - Prong 1: Claims 1, 4-14, 16-20 include the abstract idea of establishing a message sending schedule for sending messages with personalized codes to users in sets depending upon the first set of users' interaction with the first set of messages. Using claim 1 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as (additional elements are denoted with strike-through text): 
A 
generating,

a template; 
and a schedule for sending a plurality of communications, the schedule comprising:
a first time for sending a first set of communications to a first user set of users, wherein each communication of the first set of communications is generated based on the template and comprises a personalized code from the set of personalized codes;
a set of one or more conditions for detecting elapsing of a period of time since the first time, and instructions to send a second set of communications to a second set of users in response to the period of time elapsing, wherein the second set of users is determined based on whether one or more of the users of the first set of users used their associated personalized code;
at the first time in the schedule, sending the first set of communications to the first set of users, wherein the set of personalized codes associated with the first set of communications each comprises a one-to-one mapping for one of the first set of users and the advertising campaign;
triggering a first deduction 
tracking the set of personalized codes associated with each user of the first set of users to determine information indicative of whether each user of the first set of users used their associated personalized code;
determining that the period of time since the first time elapsed;
determining the second set of users based on the information indicative of whether each user of the first set of users used their personalized code, such that the second set of users is a subset of the first set of users;
determining whether at least one of the first set of users used a respective associated personalized code;

when it is determined that the at least one of the first set of users used the respective associated personalized code after the period of time since the first time elapsed, sending a third communication to the at least one of the first set of users;
determining whether a personalized code of the set of personalized codes is used by a user other than the one of the first set of users associated with the personalized code, monitoring the personalized code;
and triggering a second deduction 
This abstract idea is grouped within at least Methods Of Organizing Human Activity and is similar to the concept of (fundamental economic principles or practices including hedging insurance, mitigating risk) OR (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) OR (managing personal behavior or relationships or interactions between people including social activities teaching, and following rules or instructions) (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The elements in question are identified above and discussed in the next paragraph. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more 
The claims also recite an ordered combination that describes an environment with computer implemented advertising. Although this environment is technical in nature, the combination amounts to generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)). The ordered combination offers nothing more than employing a configuration of computer devices and computer functions. The claims do not amount to a practical application, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps of the abstract idea itself.
Step 2B: This The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a "computer" (i.e. "computer-implemented") which is a generically-cited computer as detailed on page 31, 2nd paragraph of the specification: "The system 1500 may include a general-purpose computer platform that is programmable using a high-level computer programming language", and "a storage structure storing a plurality of advertising credits" represents electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and/or storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea. As discussed above, taking the claim elements separately, "computer" (i.e. "computer-implemented") and "a storage structure storing a plurality of advertising credits" perform(s) the steps or functions of the abstract idea as detailed above. These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Additional Independent Claims: The analysis of claim 1 is applicable to the additional independent claims 15 and 20 as these additional claims comprise alternate embodiments that implement the same steps of the method of the claim analyzed above. 
Dependent claims 4-9, 11-14, and 16-19 further describe the abstract idea.  Dependent claims 4 and 11 specify the communication method by this comprises sending/receiving data. Claims 5-7, and 13 specify basic user information that falls within the abstract idea itself. Claims 8 and 16 specify receiving advertising credits which amounts to extra-solution activity. Claims 9 and 17 specify tracking messages in an advertising campaign which falls within the abstract idea itself. Claim 14 receives "one or more content elements" which comprises sending/receiving data. Claims 18 and 19 report performance data for the advertising campaign which is an extra-solution activity. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (see 
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Pub. #: US 2015/0310481 A1) in view of Patwa et al. (Pub. #: US 2011/0313846 A1) in view of Blair Fish (Pub. #: US 2009/0271259 A1)
Claims 1, 10 and 20:
These claims are analogous with different representative embodiments; claim 1 is a method embodiment, claim 10 is a system embodiment, and claim 20 is a computer-readable medium embodiment. Brown teaches a computer system with computer-readable media in at least 0012 for performing the steps:
A computer-implemented method for managing an advertising campaign, the method comprising: generating, a campaign data structure comprising:
(Brown: 0012 describes the computer implementation of the advertising campaign of 0013)

a storage structure storing a plurality of advertising credits for deductions in response to sending respective ones of the plurality of communications;
(Brown: 0057 teaches billing an advertiser for advertisement communications sent to users)
and a schedule for sending a plurality of communications, the schedule comprising: a first time for sending a first set of communications to a first set of users, 
(Brown: "[0042] In another non-limiting example, the investment engine may generate non-discrete marketing parameters at process block 116, such as marketing campaigns that are launched on multiple marketing channels. Additionally, or alternatively, the marketing campaigns may be in the form of a drip campaign where the investment engine sends, or 'drips,' a pre-written set of messages ( e.g., email) to customers or prospects over a pre-determined time period, and the messages are automatically dripped in a series applicable to a specific behavior or status of the recipient. Despite the combination of marketing allocations that are applied to the marketing channels at process block 130, business metrics are tracked at process block 132 in response to the consumer activity generated." and 0082)

a set of one or more conditions for detecting elapsing of a period of time since the first time, and instructions to send a second set of communications to a second set of users in response to the period of time elapsing, 
(Brown: "[0042] In another non-limiting example, the investment engine may generate non-discrete marketing parameters at process block 116, such as marketing campaigns that are launched on multiple marketing channels. Additionally, or alternatively, the marketing campaigns may be in the form of a drip campaign where the investment engine sends, or 'drips,' a pre-written set of messages ( e.g., email) to customers or prospects over a pre-determined time period, and 
wherein the second set of users is determined based on whether one or more of the users of the first set of users used their associated personalized indicator;
(Brown: 0033, 0068, 0069, 0097-0099)
at the first time in the schedule, sending the first set of communications to the first set of users,
(Brown: 0042, 0082, 0097)

triggering a first deduction from the storage structure storing the plurality of advertising credits responsive to the act of sending the first set of communications;
(Brown: 0057 teaches billing an advertiser for advertisement communications sent to users)
tracking the set of personalized codes associated with each user of the first set of users to determine information indicative of whether each user of the first set of users used their associated personalized code;
(Brown: 0097-0099)
determining that the period of time since the first time elapsed; determining the second set of users based on the information indicative of whether each user of the first set of users used their associated personalized code, such that the second set of users is a subset of the first set of users; 
(Brown: 0097-0099 teach modifying future advertisement decisions for a user based upon their past interaction with previous advertisements)

(Brown: Brown teaches utilizing a "drip" campaign that paces the presentation of advertisements over a period in a series manner responsive to "specific behavior or status of the recipient" in at least 0042, and 0082)
sending the second set of communications to the second set of users;
(Brown: 0097-0099 teach modifying future advertisement decisions for a user based upon their past interaction with previous advertisements)
when it is determined that the at least one of the first set of users used the respective associated personalized code after the period of time since the first time elapse, sending a third communication to the at least one of the first set of users;
(Brown: Brown teaches utilizing a "drip" campaign that paces the presentation of advertisements over a period in a series manner responsive to "specific behavior or status of the recipient" in at least 0042, and 0082)
determining whether a personalized code of the set of personalized codes is used by a user other than the one of the first set of users associated with the personalized code; when it is determined that the personalized code is used by the user other than the one of the first set of users associated with the personalized code, monitoring the personalized code;
(Brown: 0011, 0049, 0057, 0058, 0092, 0093)
and triggering a second deduction from the storage structure storing the plurality of credits responsive to sending the second set of communications.
(Brown: 0057 teaches billing an advertiser for advertisement communications sent to users)
Brown does not appear to make explicit the presentation of personalized advertisements (i.e., "a set of personalized codes associated with at least one first user-specific advertisement, wherein each personalized code in the set of personalized codes is different than the other personalized codes in the set of personalized codes; a template;" and "wherein each 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the advertisements of Brown with the technique of utilizing user-specific information accessed via a personal code to personalize advertisements as taught by Patwa. Motivation to do so comes from the desire to make "the ad more relevant" by "customizing an ad by including content having a personal connection to the user" (Patwa: 0001).
Brown does not appear to specify, "wherein the set of personalized codes associated with the first set of communications each comprises a one-to-one mapping for one of the first set of users and the advertising campaign". However, Fish teaches a technique of advertising campaign tracking using a technique of creating personalized URLs that include a user's identification as known to an advertising campaign in at least 0010 and 0014-0017 with a one-to-one mapping of "a personalized uniform resource locator" to "each discrete customer in the customer information list" (Fish: 0015).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the personalized advertisement system of Brown with the technique of personalized URLs for each customer in the target list as taught by Fish. Motivation to combine Brown and Fish comes from the fact that both references are directed towards personalized marketing campaigns and because personalized advertisements allows an "advertiser to more efficiently focus their marketing efforts towards those customers that are likely to at least consider buying their goods and/or services" (Fish: 0009).
Claim 4 and 11:
wherein sending the first set of communications comprises sending the first set of communications via at least one of an email, an SMS text message, and a direct mail message.
Brown: 0040)
Claim 5:
Brown does not appear to make explicit the presentation of personalized advertisements based on personalized codes using user information. However, Patwa teaches a technique presenting users with personalized advertisements from a web-page with ad-rendering instructions (i.e., a "template") in at least Figure 3 that utilizes "user-specific" information in at least 0036 and 0037 that is accessed via a user's unique code via use of a "cookie" that corresponds to a user's login credentials in at least 0035.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the advertisements of Brown with the technique of utilizing user-specific information accessed via a personal code to personalize advertisements as taught by Patwa. Motivation to do so comes from the desire to make "the ad more relevant" by "customizing an ad by including content having a personal connection to the user" (Patwa: 0001)
Claim 6:
Brown does not appear to make explicit the presentation of personalized advertisements based on personalized codes using user information. However, Patwa teaches a technique presenting users with personalized advertisements from a web-page with ad-rendering instructions (i.e., a "template") in at least Figure 3 that utilizes "user-specific" information in at least 0036 and 0037 that is accessed via a user's unique code via use of a "cookie" that corresponds to a user's login credentials in at least 0035.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the advertisements of Brown with the technique of utilizing user-specific information accessed via a personal code to personalize advertisements as taught by Patwa. Motivation to do so comes from the desire to make "the ad more relevant" by "customizing an ad by including content having a personal connection to the user" (Patwa: 0001)
Claim 7 and 13:
 wherein the information indicative of whether each user of the first set of users used their associated personalized code includes detection of one or more of a user entering their 
(Brown: "[0099] In addition, the individual customer report 1200 may include marketing campaign statistics 1208 specific to the individual customer. For example, the campaign statistics 1208 may indicate that the customer has, in the last six months, opened all four of the emailed coupons and has redeemed two of the coupons which has led to an additional $23 .23 in sales for the business. Therefore, the recommendation engine might suggest that the customer is a promoter of the business and likely worth the cost. Other campaign statistics 1208 may indicate, for example, that the customer has not looked at the last two newsletters sent. Thus, the recommendation engine may suggest possible reasons why the newsletters have not been opened, and might suggest sending the customer a coupon through a different marketing channel other than the customer's email, for example.")
Claim 8 and 16:
 further comprising receiving the plurality of advertising credits.
(Brown: 0057 teaches billing an advertiser for advertisement communications sent to users)
Claim 9 and 17:
generating a message associated with the second set of communications tracking the message to determine whether the second set of users access the second message and updating the advertising campaign responsive to determining that the second set of users access the second message.
(Brown: 0097-0099 teach modifying future advertisement decisions for a user based upon their past interaction with previous advertisements. This claim is an application of recursion to the process, which is envisioned within brown by the disclosure of utilizing the sharing of three previous campaign messages as taught in 0098)
Claim 12:
wherein the information indicative of whether each user of the first set of users used their associated personalized code includes detection of a user action.
Brown: 0097-0099)
Claim 14:
Brown does not appear to make explicit the presentation of personalized advertisements (i.e., "receive one or more content elements, the one or more content elements including the template and one or more user-provided content elements;" and "and bind the template and the one or more user-provided content elements with the set of personalized codes at least in part by generating a landing page that includes a display of a portion of content including the received one or more user-provided content elements in accordance with the template."). However, Patwa teaches a technique presenting users with personalized advertisements from a web-page with ad-rendering instructions (i.e., a "template") in at least Figure 3 that utilizes "user-specific" information in at least 0036 and 0037 that is accessed via a user's unique code via use of a "cookie" that corresponds to a user's login credentials in at least 0035.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the advertisements of Brown with the technique of utilizing user-specific information accessed via a personal code to personalize advertisements as taught by Patwa. Motivation to do so comes from the desire to make "the ad more relevant" by "customizing an ad by including content having a personal connection to the user" (Patwa: 0001).
Claim 18:
wherein the at least one processor is further configured to generate a report indicating the updated advertising campaign.
(Brown: 0097-0101)
Claim 19:
wherein the generated report includes a number of times the each personalized code from the set of personalized codes was used.
(Brown: 0097-0101)
Claims 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Pub. #: US 2015/0310481 A1) in view of Patwa et al. (Pub. #: US 2011/0313846 A1) in view of Vaynblat et al. (Pub. #: US 2012/0324027 A1).
Claims 15 and 21:
Brown does not appear to specify generating a shortened pURL for the pURL. However, Vaynblat teaches a component configured to generate shortened pURLs ([0035]). 
One skilled in the art would find it obvious to combine the references, modifying the system of Brown to include the shortened URL, as the combination would improve sharing activity among users for on-line, mobile, and IPTV media (Vaynblat, [0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688